DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claims 1, 13, and 20 recite the broad recitation “a nonlinear material”, and the claim also recites “in particular a ferroelectric material” which is the narrower statement of the range/limitation.  

Claim 3 recites the broad recitation “for modulating an optical property of the nonlinear material”, and the claim also recites “such as for modulating at least a real part of a refractive index of the nonlinear material” which is the narrower statement of the range/limitation.
Claim 6 recites the broad recitation “the nonlinear material is arranged”, and the claim also recites “in particular laterally arranged” which is the narrower statement of the range/limitation.
Claim 7 recites the broad recitation “for enabling coupling”, and the claim also recites “in particular evanescent coupling” which is the narrower statement of the range/limitation.
Claims 9 and 19 recite the broad recitation “an optical structure”, and the claim also recites “in particular a diffractive optical structure” and “in particular wherein the optical structure is a focusing optical structure” which is the narrower statement of the range/limitation.
Claims 9 and 19 recite the broad recitation “free-space electromagnetic waves”, and the claim also recites “in particular free- space electromagnetic waves in the infrared, in the visible or in the ultraviolet range” which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “a variation of optical properties”, and the claim also recites “in particular of a refractive index” which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “distances below 100 micrometers”, and the claim also recites “in particular on distances between 10 micrometers and 0.01 micrometers” which is the narrower statement of the range/limitation.
Claim 13 recites the broad recitation “a first wafer’, and the claim also recites “such as a silicon-on-insulator wafer or a single- crystalline silicon wafer” which is the narrower statement of the range/limitation.

Claims 16 and 22 recite the broad recitation “a first cladding material which is an electrically conductive material”, and the claim also recites “in particular comprising selectively depositing a metal” which is the narrower statement of the range/limitation.
Claim 17 recites the broad recitation “epitaxially growing the nonlinear material on the first wafer”, and the claim also recites “in particular on a single crystalline material of the first wafer” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 13-23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Note:  A single claim which claims both an apparatus and the process of manufacturing  the apparatus as claimed in claims 13 and 20 is indefinite under 35  U.S.C. 112, second paragraph. Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). In this case, it is unclear whether infringement occurs when one creates the apparatus of claim 1 or whether infringement occurs when a user performs the method of manufacture as claimed in claim 13 or claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
WO 2016154764 A2 (published less than 1 yr prior to the earliest effective filing date of the present application and owned by ETH ZÜRICH) teaches an electro-optic modulator comprising a first waveguide which is a plasmonic waveguide comprising: a first core comprising a ferroelectric material; and a cladding comprising a first cladding portion comprising, at a first interface with the ferroelectric material, a first cladding material having a permittivity having a negative real part; the element comprising a first and a second electrode for producing an electric field in the ferroelectric material when a voltage is applied between the first and second electrodes, for modulating at least a real part of a refractive index of the ferroelectric material. The element comprises, in addition, a crystalline substrate on which the ferroelectric material is epitaxially grown with zero or one or more intermediate layers present between the substrate and the ferroelectric material. The element may comprise a second waveguide which is a photonic waveguide comprising a second core positioned in proximity to the first waveguide for enabling evanescent coupling between the first and second waveguides.
However, prior art does not teach a terahertz device detecting and emitting terahertz radiation comprising: a ferroelectric core, an electrically conductive cladding, an antenna having a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884